TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00156-CV


                                 Christon Walker, Appellant

                                                v.

                                     Raven Scott, Appellee




               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-16-003976, THE HONORABLE GARY HARGER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s brief was originally due on November 18, 2020. In January, this

Court sent a notice to appellant informing him that appellant’s brief was overdue and that failure

to file a satisfactory response by February 1, 2021, would result in the dismissal of this appeal

for want of prosecution. To date, appellant has not filed a brief, a motion for extension of time,

or otherwise apprised the Court of the status of the appeal. Accordingly, we dismiss this appeal

for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Prosecution

Filed: March 25, 2021